Citation Nr: 9930946	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The appellant served on active duty for training from October 
to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
pseudofolliculitis barbae is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
pseudofolliculitis barbae is not well grounded.  38 U.S.C.A. 
§ 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

The term "veteran" is defined in the law as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1999).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty or active duty for 
training; or for an injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 1991).

Before addressing the merits of the appellant's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and folliculitis barbae, it must 
first be determined whether the claims presented are well-
grounded.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the appellant has not submitted a well-grounded claim, the 
appeal cannot succeed and must be denied.  See Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 494-498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.

II.  Factual Background

In considering the appellant's claims, the Board has 
considered the evidence of record.  In this respect, the 
record includes service medical records from the appellant's 
brief period of active duty for training which are completely 
negative for any complaints, findings or diagnoses of either 
an acquired psychiatric disorder or pseudofolliculitis 
barbae.  A Report of Medical History, dated in November 1975, 
reflects that the appellant reported having a skin disease 
and that he was unsure as to whether he had any depression or 
excessive worry.  It was noted that the appellant had been 
hospitalized at the Eastern State Hospital in Williamsburg, 
Virginia in November 1968; however, the nature of the 
disability was not recorded.  The appellant reported that he 
was in good health.  

In December 1975, the appellant was found to have had 
difficulty adjusting to the military environment and he was 
recommended for discharge.  Neither a psychiatric disorder or 
folliculitis barbae were diagnosed at discharge.

Private and VA medical records, dating from 1982 to 1997, 
reflect that from March to April 1982, the appellant was 
hospitalized for complaints of headaches and of hearing 
voices.  The examiner noted that the appellant had just been 
released from jail two days previously.  A diagnosis of 
malingering was entered.  These records also reflect that the 
appellant has since been diagnosed with several psychiatric 
disorders to include an organic mental syndrome, a psychotic 
disorder, a history of opiate dependence and an adjustment 
disorder with mixed emotional features.  A diagnosis of PTSD 
has never been entered by a competent health care provider.  
With regards to the appellant's skin, a diagnosis of 
pseudofolliculitis barbae has been diagnosed on several 
occasions postservice. 

III.  Analysis

The appellant maintains that he has an acquired psychiatric 
disorder, to include PTSD, and pseudofolliculitis barbae 
which are related to his brief period of active duty for 
training in 1975.  He has not, however, presented any 
competent medical evidence indicating that the aforementioned 
disorders are related to service.  Such evidence is necessary 
to establish well-grounded claims of entitlement to service 
connection for the disabilities at issue.  In this case, 
there is no medical evidence of record that an acquired 
psychiatric disorder, such as a psychotic disorder, organic 
mental syndrome, an adjustment disorder with mixed emotional 
features, or folliculitis barbae were present at any time 
during his term of active duty for training.  Moreover, while 
the appellant has been diagnosed postservice with psychiatric 
disorders as well as pseudofolliculitis barbae, there is no 
competent evidence of a nexus between these disorders and the 
appellant's active duty for training in 1975.  

With regards to the appellant's claim for service connection 
for PTSD, the claimant did not serve in combat.  As such, a 
diagnosis of PTSD must be supported by a corroborated 
stressor.  38 C.F.R. § 3.304(f) (1999).  Here, however, there 
is neither a diagnosis of PTSD nor any evidence corroborating 
the claim of a supporting stressor.  As such, the appellant's 
claim of entitlement to service connection for PTSD is not 
well grounded, and it must be denied.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

While lay statements have been provided by the appellant, he 
has not been shown to be trained in the field of medicine.  
Hence, he is not competent to offer an opinion as to a 
diagnosis or to an etiological relationship between such 
disorders and service, which requires specialized knowledge 
and training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, these statements in this regard do not 
constitute "competent medical evidence" for purposes of 
determining whether the claims are well grounded.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The absence of competent 
medical evidence of a nexus between the appellant's active 
duty for training and his currently diagnosed psychiatric 
disorders and pseudofolliculitis barbae precludes a finding 
that such claims are well-grounded.  Accordingly, in the 
absence of evidence establishing that these claims are well 
grounded, entitlement to service connection for these 
disabilities must be denied.

As the foregoing explains the need for competent evidence of 
a medical nexus between the currently diagnosed disabilities 
and service, the Board views its discussion above sufficient 
to inform the appellant of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of well grounded claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD; and pseudofolliculitis barbae not having been 
submitted, the claims are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

